                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

PANFILO PEREZ                                    §

VS.                                              §      CIVIL ACTION NO.        9:19-CV-38

PAUL R. RILEY                                    §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Panfilo Perez, a prisoner confined at the Polunsky Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Paul R. Riley.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e) as

frivolous and for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 9) is ADOPTED. A
final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendation.

         So ORDERED and SIGNED June 30, 2019.




                                             ____________________________
                                              Ron Clark, Senior District Judge




                                         2
